DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 are pending and examined below.

Allowable Subject Matter
Claims 1-16 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record US 20130310977 A1 (“Tsusaka”) discloses a robot arm system for controlling a motion of a robot arm including an order determining section for determining an order of teaching information based on at least one or more pieces of perceptual information about circumference environment of the robot arm used by a person to operate the robot arm and change the motion of the robot arm that is sensed by the person, reaction time information as time information from a time when the person receives the perceptual information to a time when the person operates robot arm, and dispersion information about a dispersion level between at least one or more pieces of the teaching information or the perceptual information, and creates motion information about the robot arm based on the teaching information and the order determined by the order determining section.
As per independent claims 1 and 8, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious picking up the expansion board at/from the second interface using the effector; guiding the expansion board along a specified trajectory T with a specified target orientation Otarget(RT) of the plug-in region to the plug-in coupling provided at the first interface, wherein Otarget(RT) defines the target orientation of the plug-in region along the trajectory T for locations RT of the trajectory T; and carrying out force-controlled and/or impedance-controlled and/or admittance-controlled tilting motions of the plug-in region in the plug-in plane until a specified limit value condition G1 for a torque acting on the effector and/or a specified limit value condition G2 of a force acting on the effector is reached or exceeded and/or a provided force/torque signature, and/or a position/velocity/acceleration signature is reached or exceeded at the effector, indicating that the plugging of the plug-in region into the plug-in coupling is successfully completed within predefined tolerances.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Basil T. Jos/Primary Examiner, Art Unit 3666